Exhibit 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO PLEDGE AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE
AGREEMENT (this “Agreement”), dated as of September 30, 2018, is entered into by
and among EXTREME NETWORKS, INC., a Delaware corporation (the “Borrower”),
ENTERASYS NETWORKS, INC., a Delaware corporation (“Enterasys”), the several
banks and other financial institutions or entities party hereto (each a “Lender”
and, collectively, the “Lenders”), and BANK OF MONTREAL (“BMO), as
administrative and collateral agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
(defined below) and used herein shall have the respective meanings given to such
terms in the Credit Agreement.

RECITALS

A.The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of May 1, 2018, as amended by that certain
First Amendment to Credit Agreement, dated as of June 28, 2018, among the
Borrower, Enterasys, the Lenders and the Administrative Agent (as so amended,
the “Credit Agreement”).

B.Reference is made to the Pledge Agreement, dated as of May 1, 2018, made by
Enterasys in favor of the Administrative Agent (as amended, restated, amended
and restated, supplemented, restructured or otherwise modified prior to the date
hereof, the “Pledge Agreement”).

C.The Borrower and Enterasys have requested that the Administrative Agent and
the Lenders party hereto agree to amend the Credit Agreement and the Pledge
Agreement in the manner described in Section 1 hereof.

D.The Administrative Agent and the Lenders party hereto have agreed to so amend
the Credit Agreement and the Pledge Agreement upon the terms and conditions set
forth herein.

ACCORDINGLY, subject to the satisfaction of the conditions to effectiveness
described in Section 2 of this Agreement, the parties hereto hereby agree as
follows:

AGREEMENT

SECTION 1Amendments.  

(a)The following definition of “Beneficial Ownership Regulation” is hereby added
in appropriate alphabetical order in Section 1.1 of the Credit Agreement:

“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230.

(b)The following definition of “Irish Guarantor” is hereby added in appropriate
alphabetical order in Section 1.1 of the Credit Agreement:

“Irish Guarantor”: Extreme Networks Ireland Holding Limited, an Irish company
limited by shares.

(c) The definition of “Excluded Assets” in Section 1.1 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:

 

--------------------------------------------------------------------------------

 

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement;
provided, however, that notwithstanding anything to the contrary in any Loan
Document, any right title or interest of any Loan Party or Enterasys in the
outstanding voting Capital Stock or other Equity Interest in the Irish Guarantor
shall not be Excluded Assets.

(d)The definition of “Excluded Foreign Subsidiary” in Section 1.1 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

““Excluded Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of
such Loan Party (other than the Irish Guarantor) (a) that is a “controlled
foreign corporation” as defined in Section 957 of the Code, (b) that is a
Subsidiary (whether direct or indirect) of a “controlled foreign corporation” as
defined in Section 957 of the Code, or (c) substantially all of the assets of
which are Equity Interests (or Equity Interests and debt interests) in one or
more “controlled foreign corporations” as defined in Section 957 of the Code.
Notwithstanding anything to the contrary in any Loan Documents, the Irish
Guarantor shall not be an Excluded Foreign Subsidiary.”

(e) The definition of “Foreign Investment Limit” in Section 1.1 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

““Foreign Investment Limit”:  at any time, with respect to all of the Loan
Parties and in respect of (a) the aggregate amount of all Investments (other
than Investments that are intercompany Indebtedness) made by any Loan Party in
any Subsidiary (including any Foreign Subsidiary) that is not a Loan Party, in
each case to the extent such Investments are made on or after the Closing Date
and remain outstanding at such time, (b) the aggregate amount of all
intercompany Indebtedness incurred by any Subsidiary (including any Foreign
Subsidiary) that is not a Loan Party and owing to a Loan Party, in each case to
the extent such intercompany Indebtedness is incurred on or after the Closing
Date and remains outstanding at such time, (c) the aggregate amount of all
Restricted Payments made on or after the Closing Date by any Loan Party to any
Subsidiary (including any Foreign Subsidiary) that is not a Loan Party, (d) the
aggregate amount of all Dispositions made on or after the Closing Date by any
Loan Party to any Subsidiary (including any Foreign Subsidiary) that is not a
Loan Party and (e) without duplication, the book value of the assets of any Loan
Party that is merged or consolidated with or into any Subsidiary (including any
Foreign Subsidiary) that is not a Loan Party if the surviving entity in such
merger is not, or does not immediately become, a Loan Party, an aggregate amount
for all of the foregoing clauses (a) through (e) not exceeding 10% of
Consolidated Tangible Net Worth (measured as of the date of the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.1 (or, prior to the date financial statements are first delivered to
the Administrative Agent pursuant to Section 6.1, as of December 31, 2017));
provided that for purposes of this definition, any Investments, intercompany
Indebtedness, Restricted Payments, and Dispositions that are made in connection
with the lease at Eton House, Maidenhead Office Park in the United Kingdom shall
be excluded from all of clauses (a) through (d).”

(f)The definition of “Guarantors” in Section 1.1 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

““Guarantors”: a collective reference to the Borrower, the Irish Guarantor and
each Domestic Subsidiary of the Borrower which has become a Guarantor pursuant
to the Guarantee and Collateral Agreement.  Notwithstanding the foregoing or any
contrary provision herein or in any other Loan Document, (a) no Excluded Foreign
Subsidiary shall be a Guarantor and (b) no Immaterial Subsidiary shall be
required to be a Guarantor, but the Borrower may elect to make any Immaterial
Subsidiary a Guarantor.”

2

--------------------------------------------------------------------------------

 

(g)Section 6.2(h) is hereby amended and restated in its entirety to read as
follows:

“by no later than three days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any Blue Angel Asset Acquisition Document;”

(h)Section 6.2(i) is hereby amended and restated in its entirety to read as
follows:

“promptly, such additional financial and other information as the Administrative
Agent or any Lender may from time to time reasonably request; and”

(i)Section 6.2 of the Credit Agreement is hereby amended to add, after
subsection (i) thereof, a subsection (j) that shall read as follows:

“promptly following any request therefor, information and documentation
reasonably requested in writing by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.”

(j)Section 6.11(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“With respect to any new First Tier Foreign Subsidiary or any First Tier Foreign
Subsidiary Holding Company, as applicable, created or acquired after the Closing
Date by any Loan Party or Enterasys, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or the Enterasys Pledge Agreement as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority security interest and
Lien in the Capital Stock of such new First Tier Foreign Subsidiary or First
Tier Foreign Subsidiary Holding Company, as applicable, that is owned by any
such Loan Party or Enterasys (provided that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such new First Tier Foreign
Subsidiary (other than the Irish Guarantor) or First Tier Foreign Subsidiary
Holding Company (other than the Irish Guarantor), as applicable, be required to
be so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock (if certificated), together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party or Enterasys, and take such other action (including, as
applicable, the delivery of any Foreign Pledge Documents reasonably requested by
the Administrative Agent) as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.”

(k)Section 6.11 of the Credit Agreement is hereby amended to add, after
subsection (e) thereof, a subsection (f) that shall read as follows:

“With respect to the Irish Guarantor, promptly (i) cause the Irish Guarantor
(A) to become a party to the Guarantee and Collateral Agreement as a Grantor and
a Guarantor thereunder, (B) to take such actions as are necessary or advisable
in the opinion of the Administrative Agent to grant to the Administrative Agent
for the ratable benefit of the Secured Parties a perfected first priority
security interest and Lien in the Collateral described in the Guarantee and
Collateral Agreement, with respect to the Irish Guarantor, including the filing
of Uniform Commercial Code financing statements in such

3

--------------------------------------------------------------------------------

 

jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent, and the
filing of Form C1 with the Irish Companies Registration Office, the filing of a
notification with the Revenue Commissioners of Ireland in accordance with
section 1001 of the Irish Taxes Consolidation Act 1997, and take such other
action (including, as applicable, the delivery of any foreign law security
documents reasonably requested by the Administrative Agent) as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein and (C) to deliver to the
Administrative Agent a certificate of the secretary (or other equivalent
officer) of the Irish Guarantor of the type described in Section 5.1(c), in form
reasonably satisfactory to the Administrative Agent, with appropriate insertions
and attachments, and (iii) deliver to the Administrative Agent legal opinions
addressing such matters as the Administrative Agent may reasonably specify,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.”

(l)Section 7.2(q) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(i) Indebtedness incurred on or after the Closing Date by any Subsidiary
(including any Foreign Subsidiary) that is not a Loan Party and owing to a Loan
Party; provided that no Indebtedness incurred at any time in reliance on this
clause (q)(i) shall cause the Foreign Investment Limit in effect at such time to
be exceeded, (ii) Indebtedness incurred by the Irish Guarantor (A) pursuant to
the Loan Agreement, dated as of June 28, 2018, by and between Extreme Networks
Ireland Limited and the Irish Guarantor in an aggregate principal amount not to
exceed $85,000,000 and (B) pursuant to the Platform Contribution License
Agreement, dated as of June 28, 2018, by and between Extreme Networks, Inc. and
Extreme Networks Ireland Holding Limited in an aggregate principal amount not to
exceed $23,000,000, and (iii) to the extent payments to be made by the Irish
Guarantor to Extreme Networks Ireland Limited in connection with the Enterasys
IP License Agreement (Enterasys IP), dated as of September 30, 2018, by and
between Extreme Networks, Inc. and Extreme Networks Ireland Holding Limited are
payments in respect of Indebtedness, Indebtedness owing by the Irish Guarantor
to Extreme Networks Ireland Limited in an aggregate principal amount not to
exceed $61,000,000.”

(m) Section 7.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Enter into any transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than any other Loan Party or
between or among any Subsidiaries that are not Loan Parties) unless such
transaction is (a)(i) not otherwise prohibited under this Agreement or any other
Loan Document, (ii) in the ordinary course of business of the relevant Group
Member, (iii) upon fair and reasonable terms no less favorable to the relevant
Group Member than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate, and (iv) one the consummation of which would
not cause the Foreign Investment Limit in effect at such time to be exceeded,
(b) one involving the payment of customary directors’ fees and indemnification
and reimbursement of expenses to directors and employees, (c) one involving the
issuance of stock and stock options pursuant to the Borrower’s stock option
plans and stock purchase plans, (d) one involving reasonable compensation paid
to officers and employees in their capacities as such (e) one in connection with
the Irish Intellectual Property License so long as the transaction is otherwise
permitted hereunder.”

(n)The proviso at the end of the definition of “Excluded Assets” in Section 1.1
of the Pledge Agreement is hereby amended and restated as follows:

4

--------------------------------------------------------------------------------

 

“provided, however, that (i) any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets) and (ii) the Pledgor’s right, title or interest in the Capital Stock or
other Equity Interest in the Irish Guarantor shall not be Excluded Assets.”

SECTION 2Conditions Precedent to Effectiveness.  The effectiveness of Section 1
of this Agreement shall be subject to the prior satisfaction of each of the
following conditions precedent (the first date on which all such conditions
shall be satisfied or waived, the “Effective Date”):

(a)Executed Agreement. The Administrative Agent shall have received from the
Borrower, Enterasys and the Lenders constituting the Required Lenders a duly
executed counterpart of this Agreement.

(b)Costs and Expenses. The Borrower shall have paid all costs and expenses of
the Administrative Agent then due in accordance with Section 5(d) hereof and
Section 10.5(a) of the Credit Agreement, to the extent such costs and expenses
have been invoiced to the Borrower prior to the Effective Date.

(c)Representation and Warranties; No Default.  On the Effective Date, after
giving effect to this Agreement, (i) the representations and warranties
contained in Section 3 of this Agreement shall be true and correct and (ii) no
Default or Event of Default shall have occurred and be continuing.

SECTION 3Representations and Warranties.  Each of the Borrower and Enterasys
hereby represents and warrants to the Administrative Agent and the Lenders that:

(a)no Default or Event of Default exists immediately before, and that no Default
or Event of Default exists immediately after, giving effect to the amendments
contemplated by Section 1 hereof;

(b)the execution, delivery, and performance by the Borrower and Enterasys of
this Agreement have been duly authorized by all necessary corporate action on
the part of the Borrower and Enterasys, as applicable, and do not and will not
require any registration with, consent or approval of, or notice to or action
by, any Person (including any Governmental Authority) in order to be effective
and enforceable;

(c)this Agreement and the other Loan Documents constitute the legal, valid, and
binding obligations of each of the Borrower and Enterasys party hereto or
thereto, and are enforceable against each such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
and principles of good faith and fair dealing (whether enforcement is sought by
proceedings in equity or at law); and

(d)each of the representations and warranties made by each of the Borrower and
Enterasys in or pursuant to any Loan Document (after giving effect to the
amendments to the Credit Agreement and the Pledge Agreement contemplated by this
Agreement) (i) that is qualified by materiality is true and correct, and (ii)
that is not qualified by materiality, is true and correct in all material
respects, in each case, on and as of the date hereof, except to the extent that
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects or in all respects, as required, as of such earlier date.

SECTION 4Reaffirmation.  

5

--------------------------------------------------------------------------------

 

(a)Validity of Obligations.  The Borrower acknowledges and agrees that, both
before and after giving effect to this Agreement, the Borrower is indebted to
the Lenders for the Obligations, without defense, counterclaim or offset of any
kind and the Borrower hereby ratifies and reaffirms the validity, enforceability
and binding nature of such Obligations.

(b)Validity of Liens and Loan Documents.  Each of the Borrower and Enterasys
hereby agrees and confirms that the Credit Agreement and each other Loan
Document constitutes a legal, valid, and binding obligation of the Borrower and
Enterasys, in each case, to the extent party to such Loan Document, enforceable
against the Borrower and Enterasys in accordance with its terms.  Each of the
Borrower and Enterasys hereby ratifies and reaffirms the validity and
enforceability (without defense, counterclaim or offset of any kind) of the
Liens and security interests granted to the Administrative Agent for the benefit
of the Secured Parties to secure any of the Obligations by the Borrower or
Enterasys pursuant to the Loan Documents to which any of the Borrower or
Enterasys is a party and hereby confirms and agrees that notwithstanding the
effectiveness of this Agreement, and except as expressly amended by this
Agreement, each such Loan Document is, and shall continue to be, in full force
and effect and each is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of this Agreement, each reference in the
Loan  Documents to the “Credit Agreement”, “thereunder”, “thereof” (and each
reference in the Credit Agreement to this “Agreement”, “hereunder” or “hereof”)
or words of like import shall mean and be a reference to the Credit Agreement as
amended by this Agreement and on and after the effectiveness of this Agreement,
each reference in the Loan  Documents to the “Pledge Agreement”, “thereunder”,
“thereof” (and each reference in the Pledge Agreement to this “Agreement”,
“hereunder” or “hereof”) or words of like import shall mean and be a reference
to the Pledge Agreement as amended by this Agreement.

SECTION 5Miscellaneous.

(a)Agreements Otherwise Not Affected. Except as expressly contemplated hereby,
each of the Credit Agreement and Pledge Agreement shall remain unchanged and in
full force and effect and is hereby ratified and confirmed in all respects. The
Administrative Agent’s and the Lenders’ execution and delivery of, or acceptance
of, this Agreement shall not be deemed to create a course of dealing or
otherwise to create any express or implied duty by the Administrative Agent or
any Lender to provide any other or further amendments under the same or similar
circumstances in the future.

(b)No Reliance. The Borrower hereby acknowledges and confirms to the
Administrative Agent and the Lenders that it is executing this Agreement on the
basis of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.

(c)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and to the benefit of their respective successors and
assigns permitted by the terms of the Loan Documents. No third party
beneficiaries are intended in connection with this Agreement.

(d)Costs and Expenses. The Borrower hereby agrees to pay to the Administrative
Agent on demand the reasonable and documented out-of-pocket costs and expenses
of the Administrative Agent, and the reasonable and documented out-of-pocket
fees and disbursements of counsel to the Administrative Agent, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
any other documents to be delivered herewith.

(e)Governing Law. This Agreement, the other Loan Documents and any claims,
controversy, dispute or causes of actions arising therefrom (whether in contract
or tort or otherwise) shall be construed in

6

--------------------------------------------------------------------------------

 

accordance with and governed by the law of the State of New York. This
Section 5(e) shall survive the Discharge of Obligations. This Agreement is
subject to the provisions of Section 10.14 of the Credit Agreement and Section
7.11 of the Pledge Agreement relating to submission to jurisdiction, jury trial
waiver and judicial reference, which provisions are by this reference
incorporated herein, mutatis mutandis, as if set forth herein in full.

(f)Complete Agreement; Amendments. This Agreement, together with the Credit
Agreement, the Pledge Agreement and the other Loan Documents, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Agreement supersedes all prior drafts
and communications with respect hereto and may not be amended except in
accordance with the provisions of Section 10.1 of the Credit Agreement.

(g)Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Agreement shall be
prohibited by or invalid under any such law or regulation in any jurisdiction,
it shall, as to such jurisdiction, be deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it shall be ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Agreement, or the validity or effectiveness of such provision in any other
jurisdiction.

(h)Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Agreement by PDF, facsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability and binding effect of this Agreement.

(i)Interpretation. This Agreement is the result of negotiations between and has
been reviewed by respective counsel to the Loan Parties and Enterasys and is the
product of all parties hereto. Accordingly, this Agreement shall not be
construed against any party merely because of its involvement in the preparation
hereof.

(j)Loan Document. This Agreement shall constitute a Loan Document.

[remainder of page intentionally left blank]

 

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

EXTREME NETWORKS, INC., as Borrower

By:

/s/Matt Cleaver

 

Name:Matt Cleaver

 

Title: Interim CFO and VP of Finance

 

 

 

 

ENTERASYS NETWORKS, INC.

By:

/s/Katy Motiey

 

Name:Katy Motiey

 

Title: Director and Secretary

 

 






 

--------------------------------------------------------------------------------

 


BANK OF MONTREAL, as Administrative Agent

By:

/s/Michael Kus

 

Name:Michael Kus

 

Title:Managing Director

2

--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A., as Lender

By:

/s/Michael Kus

 

Name:Michael Kus

 

Title: Managing Director

 

 

 

 



3

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Lender

By:

/s/Eleftherios Karsos

 

Name:Eleftherios Karsos

 

Title: Authorized Officer

 

 

 






 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

By:

/s/Molly Daniello

 

Name:Molly Daniello

 

Title: Vice President

 

 

 






2

--------------------------------------------------------------------------------

 

Silicon Valley Bank, as Lender

By:

/s/Stephen Chang

 

Name:Stephen Chang

 

Title: Director

 

 

 

 

 

3